J-S60008-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

LESTER C. BUCHER, SR.

                            Appellant                 No. 508 MDA 2014


                 Appeal from the PCRA Order January 8, 2014
               In the Court of Common Pleas of Dauphin County
              Criminal Division at No(s): CP-22-CR-0000017-2008
                            CP-22-CR-0005666-2008


BEFORE: OTT, J., STABILE, J., and JENKINS, J.

MEMORANDUM BY OTT, J.:                               FILED MARCH 04, 2015

       Lester C. Bucher, Sr., appeals pro se from the order1 entered in the

Dauphin County Court of Common Pleas, dated January 8, 2014, dismissing

his first petition filed under the Post-Conviction Relief Act (“PCRA”),2 without

____________________________________________


1
   Bucher’s notice of appeal purports to appeal from the February 25, 2014,
order denying his January 21, 2014, and February 6, 2014, identical filings
that were styled as “Application for Order Mandating Court Stenographer to
furnish transcripts, Notes of testimony in Forma Paperis [sic].” However, as
will be discussed in more detail infra, Bucher actually seeks relief from the
denial of his PCRA petition. Moreover, we note that in a PCRA proceeding,
the final, appealable order is the grant or denial of PCRA relief. See
Pa.R.Crim.P. 910 (“An order granting, denying, dismissing, or otherwise
finally disposing of a petition for post-conviction collateral relief shall
constitute a final order for purposes of appeal.”). Therefore, we have
amended the caption accordingly.
2
   42 Pa.C.S. §§ 9541-9546.
J-S60008-14


a hearing.      Bucher was sentenced to an aggregate term of 90 to 180

months’ imprisonment imposed on December 6, 2012, following revocation

of his probation.     On appeal, he claims his sentence is illegal because the

revocation court imposed certain counts consecutive to one another when

his original judgment of sentence had provided that those counts be served

concurrently. Based on the following, we affirm.

       The PCRA court set forth the underlying procedural history3 as follows:

              [Bucher] is currently incarcerated in a state correctional
       institution following guilty pleas and corresponding sentencing
       proceedings at [Docket Nos. 0017 CR 2008 and 5666 CR 2008].

             On October 9, 2008, [Bucher] was sentenced into the Drug
       Court Program at Docket No. 0017 CR 2008. [Bucher] received
       a sentence of 36 months intermediate punishment with the first
       [eight] months restrictive wearing an ankle monitor.

             On September 9, 2010, [Bucher] was sentenced at Docket
       No. 5666 CR 2008 on five counts and received 60 months
       intermediate punishment on all counts concurrent with each
       other, and concurrent to 0017 CR 2008 pursuant to a plea
       agreement.

             On December 6, 2012, a revocation of probation hearing
       was held and [Bucher]’s probation sentence at Docket No. 5666
       CR 2008 was revoked. At the revocation hearing this Court
       determined that [Bucher] had violated Drug Court rule number
       three by pleading guilty to receiving stolen property at Docket
       No. 4327 CR 2011, for which he was sentenced to one to three
       years in a state correctional institution. [Bucher] was also
       revoked for failing to make payments on his fines, and being
       sanctioned four times while in the program.

____________________________________________


3
  The underlying factual history is not pertinent to this appeal and therefore,
we need not reiterate it herein.



                                           -2-
J-S60008-14


          At Docket No. 5666 CR 2008, [Bucher]’s probation was
     revoked and he was removed from the Drug Court Program. Mr.
     Bucher was resentenced to the following:

     Count   1: 30-60 months in state prison;
     Count   82: 30-60 months consecutive to Count 1;
     Count   153: 30-60 months consecutive to Count 8;
     Count   224: 30-60 months concurrent to Count 15;
     Count   295: 30-60 months concurrent to Count 22.6
       _______________________________________________________
       2
         For purposes of resentencing, Counts 2-7 merged with
       Count 1.
       3
         For purposes of resentencing, Counts 9-14 merged with
       Count 8.
       4
         For purposes of resentencing, Counts 16-21 merged with
       Count 15.
       5
         For purposes of resentencing, Counts 23-28 merged with
       Count 22.
       6
         For purposes of resentencing, Counts 30-56 merged with
       Count 29.
       _______________________________________

          Additionally, at Docket No. 0017 CR 2008, [Bucher’s
     probation] was revoked and resentenced to: Count 1, 18-36
     months concurrent with 5666 CR 2008 Count 3.

          The aggregate incarceration imposed at resentencing was
     90-180 months of incarceration with time credit of 15 months 6
     days at Docket 5666 CR 2008 and 18 months 6 days at Docket
     No. 17 CR 2008.

           [Bucher did not file a direct appeal]. On April 17, 2013,
     [Bucher] filed a pro se petition under the Post-Conviction Relief
     Act, 42 Pa.CS. § 9541 et. seq. In accordance with [Bucher]’s
     request, on May 13, 2013, this court appointed Roy Galloway,
     Esquire as PCRA counsel. On July 15, 2013, Attorney Galloway,
     after a careful review of [Bucher]’s claims under the PCRA, filed
     a Motion to Withdraw under the Post-Conviction Relief Act. On
     July 15, 2013[,] Counsel also served on [Bucher] a copy of his

                                       -3-
J-S60008-14


     Motion to Withdraw and a copy of a Turner/Finley “No merit
     letter.”7 Petitioner subsequently filed an “Objection to Notice of
     Intent to Dismiss” on August 13, 2013.8 Despite the fact that
     the objections were filed prematurely as this Court had not yet
     issued a Notice of Intent to Dismiss pursuant to Pa.R.Crim.P.
     907, this Court had taken [Bucher]’s objections into
     consideration as part of its required independent judicial review.
        _______________________________________________________
        7
           Commonwealth v. Turner, 544 A.2d 927 (1988),
        Commonwealth v. Finley, 550 A.2d 213 (1988).
        8
          [Bucher] has also made multiple applications requesting
        that transcripts and other court documents be furnished to
        him.    As he is proceeding in forma pauperis, with
        appointed counsel, and transcripts have been provided to
        counsel, [Bucher] must contact PCRA counsel with his
        requests for copies of transcripts and other documents
        which he seeks.
        _______________________________________

PCRA Court Opinion, 12/18/2013, at unnumbered 1-3.

     On December 18, 2013, the PCRA court granted counsel’s motion and

entered a Pa.R.Crim.P. 907 notice of intent to dismiss the petition without a

hearing. Bucher filed no further response. On January 8, 2014, the PCRA

court dismissed Bucher’s petition.        Bucher then filed a series of pro se

motions, including an application for leave to appeal in forma pauperis

(“IFP”), and identical filings that were styled as “Application for Order

Mandating Court Stenographer to furnish transcripts, Notes of testimony in

Forma Paperis [sic].” The PCRA court denied both the motion to proceed IFP




                                        -4-
J-S60008-14


on February 3, 2014, and the requests for transcripts on February 25, 2014.

Bucher then filed a notice of appeal on March 17, 2014.4

       Before we consider the merits of this appeal, we must determine

whether it is timely filed, as the timeliness of the filing of the notice of

appeal implicates this Court’s jurisdiction. See Commonwealth v. Willis,

29 A.3d 393, 395 (Pa. Super. 2011); see also Pa.R.A.P. 903(a) (stating a

notice of appeal must be filed within 30 days after the entry of the order

from which the appeal is taken). Here, the PCRA court dismissed Bucher’s

petition on January 8, 2014. Bucher did not file his notice of appeal until

March 17, 2014, well after the 30-day period had expired. On May 8, 2014,

this Court issued a rule to show cause why the appeal should not be

quashed as untimely.        See Order, 5/8/2014 (per curiam).   Bucher filed a

response, asserting he attempted to file a notice of appeal in the PCRA court

on January 15, 2013, but the court had refused to accept and docket it

because Bucher had not been determined to be IFP.           Bucher included

documentation that supported his assertions.5 Indeed, on February 12,

2014, the Dauphin County Clerk of Courts did not accept the notice of
____________________________________________


4
    On March 21, 2014, the PCRA court ordered Bucher to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
Bucher filed a concise statement on April 4, 2014. The PCRA court sent a
letter to this court on May 5, 2014, adopting its December 18, 2014, opinion
as comprehensive pursuant to Pa.R.A.P. 1925(a).
5
  Bucher included a cash slip demonstrating that he filed a timely notice of
appeal.



                                           -5-
J-S60008-14


appeal, commenting that because the IFP status was denied, the notice was

returned.

       We note that pursuant to Pennsylvania Rule of Appellate Procedure,

the “[f]ailure of an appellant to take any step other than the timely filing of

a notice of appeal does not affect the validity of the appeal[.]”    Pa. R.A.P.

902. Moreover, Pennsylvania case law has determined that “a defective but

timely notice of appeal is nevertheless timely.”          Commonwealth v.

Williams, __ A.3d __, 2014 Pa. LEXIS 1843, *5 [694 CAP 2014] (Pa. July

21, 2014). See also Commonwealth v. Willis, 29 A.3d 393, 395-396 (Pa.

Super. 2011) (holding a prothonotary, and likewise a clerk of courts, lacks

the authority to reject, as defective, a timely notice of appeal).

       In accordance with Willis and Williams, the Dauphin County Clerk of

Courts should have “time-stamped [Bucher]’s timely, albeit defective, pro se

notice of appeal . . . and then informed [Bucher] of the errors in that

document.” Willis, 29 A.3d at 396. Accordingly, we consider this appeal as

timely filed.

       In his sole issue on appeal,6 Bucher alleges he is serving an illegal

sentence because the revocation court imposed a consecutive sentence

____________________________________________


6
   In Bucher’s Amended Brief, dated July 31, 2014, Bucher includes two new
issues in his statement of questions involved that he did not identify in his
original brief: (1) the trial court violated his constitutional rights when it
failed to disclose to him that the court could change the sentencing structure
from concurrent to consecutive if he violated his probation, and (2) the court
(Footnote Continued Next Page)


                                           -6-
J-S60008-14


when his original plea agreement was for a concurrent sentence.           See

Bucher’s Amended Brief at 9-13.7                 He relies on Commonwealth v.

Anderson, 643 A.2d 109 (Pa. Super. 1994), and Commonwealth v.

Adebaike, 846 A.2d 759 (Pa. Super. 2004), to support his argument.8

       Our well-settled standard of review is as follows: When reviewing an

order dismissing a PCRA petition, we must determine whether the ruling of

the PCRA court is supported by record evidence and is free of legal error.

Commonwealth v. Burkett, 5 A.3d 1260, 1267 (Pa. Super. 2010). “Great

deference is granted to the findings of the PCRA court, and these findings

will not be disturbed unless they have no support in the certified record.”



                       _______________________
(Footnote Continued)

violated his constitutional rights when it did not follow Pennsylvania Rules of
Criminal Procedure 704(a) and (b) at the time of sentencing. See Amended
Brief at 6. However, Bucher has not preserved these issues for appellate
review because he did not include them in his concise statement. See
Pa.R.A.P. 1925(b)(4)(vii) (“Issues not included in the Statement and/or not
raised in accordance with the provisions of this paragraph (b)(4) are
waived.”). Moreover, Bucher did not raise these claims with the PCRA court
and therefore, they are waived on additional grounds.                      See
Commonwealth v. Strunk, 953 A.2d 577, 579 (Pa. Super. 2008). (“The
Pennsylvania Rules of Appellate Procedure specify that issues that are not
first raised in the trial court are waived on appeal. See Pa.R.A.P. 302(a).
Even issues of constitutional dimension cannot be raised for the first time on
appeal.”).
7
    See also 42 Pa.C.S. § 9543(a)(2)(vii).
8
   Both Anderson and Adebaike held that a trial court was without
authority to alter the sentencing scheme from concurrent to consecutive
sentences.



                                            -7-
J-S60008-14


Commonwealth v. Carter, 21 A.3d 680, 682 (Pa. Super. 2011) (citation

omitted).

       As indicated by the PCRA court,9 the Sentencing Code provides that a

court may revoke a defendant’s probation and resentence him, in pertinent

part, based on the following:

       (b) Revocation. -- The court may revoke an order of probation
       upon proof of the violation of specified conditions of the
       probation. Upon revocation the sentencing alternatives available
       to the court shall be the same as were available at the time of
       initial sentencing, due consideration being given to the time
       spent serving the order of probation.

       (c) Limitation on sentence of total confinement. -- The court
       shall not impose a sentence of total confinement upon revocation
       unless it finds that:

          (1) the defendant has been convicted of another crime[.]

42 Pa.C.S. § 9771. Here, while on probation at Docket Nos. 0017 CR 2008

and 5666 CR 2008, Bucher pled guilty to receiving stolen property at Docket

No. 4327 CR 2011. Therefore, he qualified under the Sentencing Code to be

resentenced to total confinement as part of the revocation.

       Moreover, as the PCRA court opined:

              [PCRA counsel] posits that the cases upon which [Bucher]
       relies for his argument that this Court illegally sentenced him to
       consecutive sentences when his original plea bargain provided
       for concurrent sentences, Anderson and Adebaike, have been
       overruled by the Pennsylvania Supreme Court in the case of
       Commonwealth v. Wallace, 870 A.2d 838 (Pa. 2005). We agree.
       The Supreme Court in Wallace explicitly stated the following:
____________________________________________


9
    See PCRA Court Opinion, 12/18/2013, at unnumbered at 4.



                                           -8-
J-S60008-14



                 It is clearly stated in the Sentencing Code not only
          that the court may revoke a defendant's probation if
          appropriate, but also that “[u]pon revocation the
          sentencing alternatives available to the court shall be the
          same as were available at the time of initial sentencing.”
          42 Pa.C.S. § 9771 (emphasis added). Likewise, this Court
          has explicitly stated that “upon revocation of probation,
          the court possesses the same sentencing alternatives that
          it had at the time of the initial sentencing.”
          Commonwealth v. Pierce, 497 Pa. 437, 441 A.2d 1218,
          1219 (Pa. 1982).         As it is well established that the
          sentencing alternatives available to a court at the time of
          initial sentencing are all of the alternatives statutorily
          available under the Sentencing Code, these authorities
          make clear that at any revocation of probation hearing, the
          court is similarly free to impose any sentence permitted
          under the Sentencing Code and is not restricted by the
          bounds of a negotiated plea agreement between a
          defendant and prosecutor.

       Commonwealth v. Wallace, 582 Pa. 234, 241-42, 870 A.2d 838,
       842-43 (2005) (internal footnotes omitted).

PCRA Court Opinion, 12/18/2013, at unnumbered at 4-5.

       We find that the PCRA court accurately disposes of this claim.

Wallace is directly on point in this matter and controls the sole issue raised

by Bucher on appeal.10 Therefore, Bucher’s sentence was not illegal as the

revocation court was not restricted by the prior negotiated plea agreement



____________________________________________


10
    Moreover, we note that in Wallace, the Supreme Court held that a panel
of this Court erred in relying on Anderson and instead should have affirmed
the trial court’s judgment of sentence, which was consecutive terms of
imprisonment, even though the defendant’s negotiated plea had
contemplated only concurrent sentences. Wallace, 870 A.2d at 844.



                                           -9-
J-S60008-14


and could imposed consecutive sentences.     Accordingly, we conclude that

the PCRA court properly denied Bucher’s petition.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/4/2015




                                   - 10 -